DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 09/07/21, with respect to the rejection(s) of claim(s) 1, 10, 18, 27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art Baek (Pub No 20200059817).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 18, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek (Pub No 20200059817).

Regarding claim 1 and 18 
 	Beak teaches a method for data transmission, comprising: 
 	receiving, by a transmitting device, indication information, wherein the indication information is used for indicating switching a Data Radio Bearer (DRB) corresponding to a first QoS flow from a first DRB to a second DRB, wherein the indication information is a Radio Resource Control (RRC) signaling or (interpreted as determine whether a quality of service (QoS) flow mapping is switched from a first data radio bearer (DRB) to a second. DRB and receive information on a last packet being transmitted on the first DRB in the QoS flow from a transmitting device based on switching from the first DRB to the second DRB, see para [0022])
 	sending, by the transmitting device, a first identity packet after sending at least one data packet in the first QoS flow through the first DRB, wherein the first identity packet is used for indicating that a previous data packet of the first identity packet is a last data packet corresponding to the first DRB, and wherein the first identity packet is a Service Data Adaptation Protocol (SDAP) Protocol Data Unit (PDU) without payload or an SDAP control PDU; (interpreted as transmit information on a last packet being transmitted on the first DRB to a receiving device in the QoS flow based on switching from the first DRB to the second DRB, see para [0021]. Also see In the first approach, the base station (gNB) or network (NGC, EPC, and CN) may transmit an RRC Connection Reconfiguration message including a RadioResourceConfigDedicated IE including new DRB configuration information and/or previously configured DRB ID information (e.g., drb-Identity), QoS flow ID information, and/or a QoS flow -DRB remapping indication to the terminal at step (1), see para [0251]. The QoS flow ID or DRB ID may be included in the PDCP header or a new protocol header (e.g., PDAP or SDAP header), see para [321]))
 	switching, by a transmitting device, (DRB) corresponding to a first Quality of Service (QoS) flow from a first DRB to a second DRB; and (interpreted as includes determining whether a quality of service (QoS) flow mapping is switched from a first data radio bearer (DRB) to a second DRB and receiving information on a last packet transmitted on the first DRB in the QoS flow from a transmitting device based on switching from the first DRB to the second DRB, see para [0016])
 	sending, by the transmitting device, unsent data packets in the first QoS flow to a receiving device through the second DRB (interpreted as In the receiver, the packets received on the legacy DRB and the new DRB may be transmitted to the new layer (e.g., PDAP or SDAP layer) in a first-arrive-first-transmit order at step (4)., see para [0327]).

Regarding claim 10 and 27,
 	Beak teaches a method for data transmission, comprising: 
 	determining, by a receiving device, that a Data Radio Bearer (DRB) corresponding to a first Quality of Service (QoS) flow is switched from a first DRB to a second DRB; (interpreted as determine whether a quality of service (QoS) flow mapping is switched from a first data radio bearer (DRB) to a second. DRB and receive information on a last packet being transmitted on the first DRB in the QoS flow from a transmitting device based on switching from the first DRB to the second DRB, see para [0022])
 	receiving, by the receiving device, indication information, wherein the indication information is used for indicating that the DRB corresponding to the first QoS flow is switched from the first DRB to the second DRB, wherein the indication information is a Radio Resource Control, RRC, signaling or a Reflective Quality of Service (RQoS), and wherein the RQoS is determined according to an Identity (ID) of a data packet received on the second DRB;  (interpreted as transmit information on a last packet being transmitted on the first DRB to a receiving device in the QoS flow based on switching from the first DRB to the second DRB, see para [0021]. Also see In the first approach, the base station (gNB) or network (NGC, EPC, and CN) may transmit an RRC Connection Reconfiguration message including a RadioResourceConfigDedicated IE including new DRB configuration information and/or previously configured DRB ID information (e.g., drb-Identity), QoS flow ID information, and/or a QoS flow -DRB remapping indication to the terminal at step (1), see para [0251]. The QoS flow ID or DRB ID may be included in the PDCP header or a new protocol header (e.g., PDAP or SDAP header), see para [321]))
 (interpreted as In the receiver, the packets received on the legacy DRB and the new DRB may be transmitted to the new layer (e.g., PDAP or SDAP layer) in a first-arrive-first-transmit order at step (4)., see para [0327]).
 	receiving, by the receiving device, at least one data packet in the first QoS flow sent by the transmitting device through the first DRB; (interpreted as In the receiver, the packets received on the legacy DRB and the new DRB may be transmitted to the new layer (e.g., PDAP or SDAP layer) in a first-arrive-first-transmit order at step (4)., see para [0327]).
 	receiving, by the receiving device, a second identity packet sent by that transmitting device through the first DRB, wherein the second identity packet is used for indicating that a previous data packet of the second identity packet is a last data packet sent by the transmitting device through the first DRB; and(interpreted as the base station (gNB) or network (NGC, EPC, and CN) may transmit an RRC Connection Reconfiguration message including a RadioResourceConfigDedicated IE including new DRB configuration information and/or previously configured DRB ID information (e.g., drb-Identity), QoS flow ID information, and/or a QoS flow -DRB remapping indication to the terminal at step (1), see para [0251]. The QoS flow ID or DRB ID may be included in the PDCP header or a new protocol header (e.g., PDAP or SDAP header), see para [321]).
 	transmitting, by the receiving device, the plurality of data packets received through the second DRB and the at least one data packet received through the first DRB according to the second identity packet, wherein the second identity packet is a Service Data Adaptation Protocol (SDAP) Protocol Data Unit (PDU) without payload or an SDAP control PDU. (interpreted as In the first approach, the base station (gNB) or network (NGC, EPC, and CN) may transmit an RRC Connection Reconfiguration message including a RadioResourceConfigDedicated IE including new DRB configuration information and/or previously configured DRB ID information (e.g., drb-Identity), QoS flow ID information, and/or a QoS flow -DRB remapping indication to the terminal at step (1), see para [0251]. The QoS flow ID or DRB ID may be included in the PDCP header or a new protocol header (e.g., PDAP or SDAP header), see para [321])



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO G NGUYEN/Examiner, Art Unit 2461  
                                                                                                                                                                                                      
/OMER S MIAN/Primary Examiner, Art Unit 2461